On Application for Rehearing.
CORFMAN, C. J.
Plaintiff has filed a petition for rehearing. It is asserted by counsel that the members of the court concurring in a reversal of the judgment misconceived and misinterpreted the testimony of certain witnesses, particularly the testimony of the physicians who testified in behalf of the defendant. ¥e think the record fully justifies all that has been said in the concurring opinions with regard to this testimony, and that a further review would be useless and unavailing. It will suffice to say that the testimony of the physicians, although an important factor in the ease, was not treated nor regarded alone as controlling nor determinative in arriving at the findings of fact and conclusions of law upon which the judgment of reversal is predicated.
It is further contended that each of the concurring members of the court founded his separate opinion upon the testimony of Carl Cook, a witness who testified to the written admissions made to him by the insured concerning his health shortly before the policy was written. Again, we do not think a careful reading of the opinions justifies the conclusion arrived at by the counsel. However, as counsel insist we attached too much importance to the testimony of this particular witness, and that his testimony was merely hearsay, and therefore erroneously admitted by the trial court over plaintiff’s objection, we have taken the pains to examine the following cases and authorities cited and relied on by plaintiff in support of her contention: 7 Ann. Cas. 647, 648; Taylor v. Grand Lodge A. O. U. W., 101 Minn. 72, 111 N. W. 919, 11 L. R. A. (N. S.) 92, 118 Am. St. Rep. 606, 11 Ann. Cas. 260; 14 R. C. L. 1438; McGowan v. Supreme Court I. O. F., 104 Wis. 173, 80 N. W. 603; Valley Mut. Life Ass’n v. Teewalt, 79 Va. 421; Schwaizbach v. Ohio Valley Protective Union, 25 W. Va. 622, 52 Am. Rep. 227; Mobile Life *518Ins. Co. v. Morris, 3 Lea. (Term.) 101, 31 Am. Rep. 631; Holland v. Taylor, 111 Ind. 121, 12 N. E. 116; Penn Mut. Life Ins. Co. v. Wiler, 100 Ind. 92, 50 Am. Rep. 769; Supreme Lodge K. of P. v. Schmidt, 98 Ind. 374; Rawson v. Milwaukee Mut. Life Ins. Co., 115 Wis. 641, 92 N. W. 378; Supreme Lodge of Knights of Honor v. Wollschlager, 22 Colo. 213, 44 Pac. 598; Union Central Life Ins. Co. v. Cheever, 36 Ohio St. 201; Fraternal Mut. Life Ins. Co. v. Applegate, 7 Ohio St. 292; Granger’s Life Ins. Co. v. Brown, 57 Miss. 308, 34 Am. Rep. 446; Edington v. Mut. Life Ins. Co., 67 N. Y. 185; Dilleber v. Home Life Ins. Co., 69 N. Y. 256, 25 Am. Rep. 182; Washington Life Ins. Co. v. Haney, 10 Kan. 395; Lazensky v. Supreme Lodge Knights of Honor (C. C.) 31 Fed. 592.
Most, if not all, of the above cases will be found cited in the foot notes supporting the text of 14 R. C. L., and in the editorial notes of 11 L. R. A. (N. S.) supra. If the texts of these authorities properly reflect the decisions of the courts, as we think they do, the contention made by plaintiffs in the case before us finds no support whatever.
The ease note of Taylor v. Grand Lodge A. O. U. W., 11 L. R. A. (N. S.), supra, reads:
“It may be laid down as a general rule, established by the weight of authority, that, where the defense in actions on contracts of life insurance is based upon the alleged falsity of statements contained in the application, admissions, or declarations of the assured, whether made before or after the policy was issued, will not be admissible against the beneficiary, unless they were made at a •period not too remote in time from the malcina of the contract of insurance, and were of such nature as to he of real probative force in determining the truth or falsity of such statements; apparently upon the ground that the contract of insurance is between the insurer and the beneficiary; that the assured is not a party to the suit; and that the beneficiary has a vested interest in the policy of which he cannot be deprived by the insured except by some act in violation of a condition of the policy.” (Italics ours.)
To tbe same effect will be found the text of 14 R. C. L. p. 1438, section 601, supra; 5 Joyce, Law of Ins. section 3819; Kelsey v. Universal Life Ins. Co., 35 Conn. 225; Haughton v. Ætna Life Ins. Co., 165 Ind. 32, 73 N. E. 59.2, 74 N. E. *519613; Swift v. Mass. Mutual Life Ins. Co., 63 N. Y. 186, 20 Am. Rep. 522; Welch v. Union Central Life Ins. Co., 108 Iowa, 224, 78 N. W. 853, 50 L. R. A. 774.
In the case at bar the contract sued upon was between the defendant company and the assured, not between the insurance company and the plaintiff, the beneficiary named in the policy. The plaintiff, therefore, had no vested interest in the policy. The representations and declarations of the assured concerning his health, made at or about the time of his procurement of the policy, were material. The letter in question was written by the assured very shortly before the policy or contract of insurance was entered into by the assured and defendant. "We think it was properly admitted by the district court in the trial of the case, and as to its probative value in arriving at the truth, under all the circumstances attending the ease, there cannot be the possibility of a doubt.
The application for a rehearing is denied.
FRICK and THURMAN, JJ., concur.
G-IDEON, J., concurs in the order denying a rehearing.
WEBER, J., dissents.